      Case 3:19-cv-01987-WHO Document 42 Filed 08/26/19 Page 1 of 3



                        UNITED STATES DISTRICT FEDERAL COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA


CHRISTOPHER KING, JD                                    )        CASE NO. 19-CV-1987
A/K/A KingCast,_
                                                       )
Plaintiff,
                                                       )         JUDGE WILLIAM ORRICK
vs.
                                                       )
FACEBOOK, INC.,
and                                                    )
DOES UNKNOWN,
                                                       )
Defendants.


                          REQUEST FOR JUDICIAL NOTICE:
                 FREEDOM WATCH/LAURA LOOMER V. GOOGLE ET AL.
                      U.S. CT. APP D.C. 19-730 (AUGUST 20, 2019)

         Now comes the Plaintiff to issue a brief Notice regarding the fact that one Laura Loomer
filed claims against Facebook for Censorship that included as noted at Appendix A:


1.       Violation of Section 1 of the Sherman Act – Illegal Agreement in Restraint of Trade.

         Plaintiff did not bring an AntiTrust Claim, however he does have enough factual
backdrop to make such a claim as noted immediately below.
2.       Violation of Section 2 of the Sherman Act.
         Plaintiff has noted on prior occasion in this Court and in the State Court action that two
female activists experienced adverse actions on their Twitter accounts moments after posting T-
Shirts for sale supporting Plaintiff in the State Venue. Plaintiff and his Courtroom observer wore
these T-Shirts at Oral Argument.
3.       Political Affiliation in Violation of D.C. Code § 2-1403.16 (“DCHRA”).

         Plaintiff King asserts that there are similar principles at stake as to why Facebook is
banning black activists as noted in the U.S.A. Today Feature on which he requested Judicial
Notice on prior occasion:
https://www.usatoday.com/story/news/2019/04/24/facebook-while-black-zucked-users-say-they-get-blocked-racism-
discussion/2859593002/?fbclid=IwAR1v3n_Duzo3ynbDepsmjtdfYDJyrkgmpIT8LpDXiW2M7vLzJ_V22NsxjoQ
Facebook while black: Users call it getting 'Zucked,' say talking about
racism is censored as hate speech



                                                                                                                1
      Case 3:19-cv-01987-WHO Document 42 Filed 08/26/19 Page 2 of 3




4.       The First Amendment to the United States Constitution.
         Plaintiff’s Complaint alleged, inter alia,

         17. According to Senator Ted Cruz, as reported in the New York Times, “if internet
         companies are not a ‘neutral platform,’ they should not be protected by a law known as
         Section 230 of the Communications Decency Act, which (some claim) gives companies
         broad legal immunity for what people put on their services.” 1

         18. In the same article, Rep. Kevin McCarthy stated, “Social media platforms are
         increasingly serving as today’s town squares….But sadly, conservatives are too often
         finding their voices silenced.”1

         98. Defendants created, operate, and control public platforms that are for public use
         and public benefit and invite the public to utilize their platforms as a forum for free
         speech.

         99. Defendants act as quasi-state actors because they regulate their public platforms, thereby
         regulating free speech within their public forums, Google/YouTube, Facebook, and Twitter,
         Apple, Instagram as well as the other social media companies or entities.


         The Lower Court incorrectly DISMISSED all of these concerns. In rejecting the entire
opinion of the Lower Court the Court of Appeals succinctly stated in its per curiam ORDER:

         “Upon consideration of the motion for summary affirmance, the oppositions
         thereto, and the replies, it is ORDERED that the motion for summary affirmance be
         denied. The merits of the parties’ positions are not so clear as to warrant summary action.
         See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per
         curiam). It is FURTHER ORDERED that the Appellees be limited to one joint brief, not
         to exceed 13,000 words. See Fed. R. App. P. 32(a)(7). (Appendix B).

         Up until this point the First Amendment was tantamount to the Third Rail in bringing a
case such as this. It was a guaranteed loser even thought these corporate beasts really are
effectively Nation-States, or Public Utilities. Well now a Court is finally showing the Chutzpah to
start doing something about it, and not a moment too soon.




1
  So too are blacks. Protected Class. Insular Minority. We all know the Rules here. All of it has to stop,
and when a particular Plaintiff can show the presence of active bad faith and deceit, that Plaintiff is entitled
to a Jury Trial, just as Attorney Lukmire opined. It’s really simple: The Emperor has no clothes…. at least
not anymore S/He doesn’t.


                                                                                                               2
     Case 3:19-cv-01987-WHO Document 42 Filed 08/26/19 Page 3 of 3



                                         CONCLUSION
        Plaintiff has been resolute throughout this case as he told the Court: “Now is the time to
make this right without engaging in unwarranted Judicial Activism.” As time, history and
perspective grace the legal landscape on this issue the entire Judiciary and the Free World will
soon see that J.P. Dyer, Facebook Amicus Counsel David Lukmire, the Darnaa Court and
Plaintiff KingCast were all correct, and everyone else….. was indeed, wrong. The Court should
ORDER Plaintiff to file a final Amended Complaint to Countenance a First Amendment Claim as
well as a Sherman Act Claim.
Respectfully submitted,


_____________________
Christopher King, J.D.




                                  CERTIFICATE OF SERVICE

              I the undersigned swear that a true and accurate copy of this Request
                                    was submitted to ECF
                    And was delivered via email to Counsel for Defendant at:

                                    Keker Van Nest & Peters,

                                PAVEN MALHOTRA - # 258429
                                    pmalhotra@keker.com

                                MATAN SHACHAM - # 262348
                                   mshacham@keker.com

                                WILLIAM S. HICKS - # 256095
                                     whicks@keker.com

                                  this 26th Day of August 2019



                              _______________________________
                                  CHRISTOPHER KING, J.D.




                                                                                                     3
